Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references Stau JP 201032052, Inagaki JP 2003106479A, Inagaki JP 4700868B2, Meyers US 20130146720, Suzuki JP 2013143842A, singularly or in any combination thereof, fail to disclose, teach or suggest the following:  “and at each of the plurality of projections, an angle of a center line of the first side portion relative to a straight line, which connects between two circumferentially opposite end points of an arc of the inner edge of the arcuate portion within the relief hole of the projection is larger than an angle of a center line of the second side portion relative to the straight line”  recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632  
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632